Title: To Benjamin Franklin from Jean-Baptiste-Jacques Elie de Beaumont, 24 March 1782
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 24 mars 1782.
Il y a bien longtems que je n’ai pu avoir l’honneur de vous voir. Vos occupations pour une portion du monde, et les miennes pour quelques individus souffrans nous tiennent respectivement Eloignés. Je vous rends dans mon Cœur l’hommage que je ne puis gueres vous offrir par mes visites. Voici cependant une occasion que je m’empresse de saisir en presentant a Votre Excellence un memoire dont le sujet a quelque droit de vous interesser: je desire qu’il puisse obtenir quelques uns de vos moments.
J’ai aussi l’honneur de vous adresser une lettre qui est deja d’une ancienne date et qu’on m’a prié de vous faire parvenir. Je me le proposois de jour a autre mais l’incertitude de vous trouver et mes occupations m’en ont jusqu’ici empêché. Je desirerois sçavoir s’il y a un jour fixe dans la semaine ou l’on soit sur de vous trouver a passy. J’aurois grand plaisir a vous y renouveller de vive voix le respect et l’attachement avec lesquels j’ai l’honneur d’être Monsieur Votre tres humble et tres obeissant serviteur
Elie DE Beaumont.

Madame de Beaumont a l’honneur de vous faire bien des Complimens. Je vous prie de faire agreer les miens a Monsieur votre petit fils.

 
Notation: Beaumont, Elie de Paris 24 Mars 1782.
